Citation Nr: 1213422	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from June 1968 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board at the RO.  In a November 2009 statement, the Veteran's representative withdrew the Veteran's request for a travel board hearing and indicated that the Veteran wanted his case to be forwarded to the Board for a decision.  Therefore, the Board finds that the Veteran's hearing request was properly withdrawn.

This case was previously before the Board in January 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.    


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD is manifested by reduced reliability and productivity for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in October 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The October 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In October 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced difficulty sleeping and had nightmares.  He reported that he was able to sleep eight hours per night, but only with the help of medication.  He reported that he made an effort to avoid thoughts, feelings, and conversations associated with his traumatic experiences in service.  He also reported that he avoided activities, places, and people that aroused recollections of his traumatic experiences.  The Veteran reported that he had a markedly diminished interest in significant activities that he used to enjoy.  The Veteran reported that he was hypervigilant and had an exaggerated startle response.  The Veteran reported that he had been divorced twice and was currently in a long-term relationship.  He reported that his girlfriend had moved out of his apartment because his nightmares were so bad, but that they continued to live in the same apartment complex.  The Veteran reported that he had three children and that he had a relationship with them.  He also reported that he had several friends and that he had known them for years.  He reported that he occasionally engaged in social activities, such as going to the movies, with his friends.  The Veteran reported that he enjoyed going to the movies, going to the mall, and taking walks.  The Veteran reported that he took anti-anxiety medication and went to group therapy.  He reported that the therapy helped him be around people.  The Veteran reported that he experienced panic attacks and that they had increased in severity since his last VA examination.  He reported that the tremors he experienced during panic attacks were worse and that the panic attacks would occur out of the blue.    

Upon mental status examination, the Veteran was found to be casually dressed and his attitude towards the examiner was cooperative.  His speech was unremarkable, but he was noted to frequently clear his throat.  His affect was constricted and his mood was anxious and dysphoric.  The Veteran was easily distracted and was unable to complete serial 7's.  The Veteran was oriented to person, time, and place.  The Veteran's thought processes and thought content were unremarkable.  The Veteran did not exhibit evidence of delusions and he appeared to understand the outcome of his behavior.  The Veteran was of average intelligence and understood that he had a problem.  The Veteran did not experience hallucinations and he did not exhibit inappropriate behavior.  The Veteran did not have any obsessive or ritualistic behavior.  The Veteran did not have suicidal or homicidal ideations and his impulse control was noted to be good.  The Veteran did not experience episodes of violence.  The Veteran's remote and recent memory were normal, but his immediate memory was impaired.  The Veteran was able to maintain minimal personal hygiene and there was no interference with his activities of daily living.  The examiner confirmed the diagnosis of PTSD and assigned a Global Assessment of Functioning scale (GAF) score of 59.  The examiner reported that the Veteran's PTSD was chronic and moderate and that even though he went to group therapy, his symptoms were unlikely to get better.  The examiner reported that the Veteran's PTSD symptoms and his back disability were obstacles to his ability to work.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].    

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  

In February 2011, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had been divorced twice and that he had two children.  He reported that he did not have a close relationship with his children.  He reported that he had been in a 15 year relationship with a woman and that while they lived in the same apartment building, they did not live together.  The Veteran reported that he had several friends and that he saw them at least once a month.  He reported that he was also in a band that had recently taken off.  The Veteran reported that he enjoyed playing music and that he had been playing a lot of basketball and baseball before he had a stroke in February 2009.  The Veteran reported that he experienced difficulty sleeping, but that he was able to manage to sleep with the help of medication.  He also reported that he experienced recurrent nightmares.  The Veteran reported that he made an effort to avoid thoughts, feelings, and conversations associated with his traumatic experiences in service.  He reported that he experienced difficulties with concentration and that he had an exaggerated startle response.  The Veteran reported that he experienced a feeling of detachment and isolation from those around him and thought that he was unable to have loving feelings.        

Upon mental status examination, the Veteran was found to be casually dressed and his attitude towards the examiner was cooperative.  The Veteran's affect was blunted and his mood was anxious and depressed.  The Veteran was easily distracted and unable to complete serial 7's.  The Veteran was oriented to person, time, and place.  The Veteran had a circumstantiality thought process and had suicidal ideations that were passive and transient.  The Veteran did not have delusions and he appeared to understand the outcome of his behavior.  The Veteran was of average intelligence and understood that he had a problem.  The Veteran did not have hallucinations or exhibit inappropriate behavior.  There was no evidence of obsessive or ritualistic behavior.  The Veteran did not have homicidal ideations and his impulse control was good.  The Veteran's remote, recent, and immediate memory were all impaired.  The Veteran was noted to be able to maintain minimum personal hygiene and there was no interference with the Veteran's activities of daily living.      

The examiner confirmed the diagnosis of PTSD and noted that the Veteran's symptoms were moderate and chronic.  The examiner assigned a GAF score of 55.  The examiner reported that the Veteran was retired due to physical and psychiatric problems.  The examiner reported that the Veteran had stopped working, in part due to his PTSD symptoms, and that prior to that he had exhibited poor anger management in the workplace.  The examiner reported that the Veteran had also suffered a stroke, which had affected his mood in a negative way.  Further, the examiner reported that the Veteran's symptoms of PTSD were moderate and that he had supportive friends, but that his ability to manage his symptoms had deteriorated since his 2009 stroke.  

The examiner was also asked to comment on the functional impairment resulting from the Veteran's PTSD and she reported that the Veteran's PTSD symptoms would cause reduced reliability and productivity.  In this regard, the examiner reported that the Veteran had a poor history of anger management, which interfered with his ability to relate to others in a work setting.  The examiner reported that the Veteran's depression and anxiety would interfere with his concentration, which could lead to more frequent mistakes on work related tasks and taking a longer time to complete tasks.  However, the examiner also reported that the Veteran had experienced some memory loss following his 2009 stroke which could also negatively affect the Veteran's ability to be accurate and timely in completing tasks.  

A review of the record shows that the Veteran receives periodic mental health treatment, medication management and group therapy, at the VA Medical Center.  A review of those records shows that the Veteran has complained of depression, anxiety, emotional unsteadiness, and severe insomnia.  The records also show that the Veteran has been prescribed various psychiatric and anxiety medication during the course of his mental health treatment.

The Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent for PTSD.  In this regard, the Board notes that the Veteran's PTSD has been manifested by symptoms of anxiety, depression, difficulty sleeping and nightmares, avoidance, hypervigilance, exaggerated startle response, difficulty concentrating, some memory trouble, constricted affect, difficulty maintaining relationships with his children, panic attacks, and transient and passive suicidal ideations.  Additionally, the Veteran was assigned a GAF score of 59 at the time of his October 2007 VA examination and a GAF score of 55 at his February 2011 VA examination, which is indicative of moderate impairment.  Therefore, the Board finds that the symptoms exhibited by the Veteran during the entire rating period more nearly approximate those contemplated by the 50 percent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the results of the VA examinations and the symptoms described in the VA examination reports and various mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability rating for a psychiatric disability.  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment resulting in reduced reliability and productivity is sufficient to warrant a 50 percent disability rating for the entire period on appeal even though all the specific symptoms listed for a 50 percent rating are not manifested. 

Consideration has been given to assigning a higher disability rating for this period.  However, there is no indication from the evidence of record that the Veteran has experienced occupational and social impairment with deficiencies in most areas.  In this regard, the Board notes that the Veteran is able to maintain a relationship with his girlfriend, for which he has had for 15 years, in addition to relationships with friends who he sees at least once a month.  Additionally, the Veteran has reported that he is in a band and that he enjoys playing music.  The Veteran has also reported that he likes going to the movies, going to the mall, and going for walks.  The Veteran reported that going to group therapy helps him deal with people.  Additionally, the Veteran has not shown difficulties in judgment and thinking, he does not have homicidal ideations, he does not exhibit obsessional rituals which interfere with routine activities, and his speech is normal.  Additionally, the Veteran has been noted to be able to maintain minimal personal hygiene and it has been noted that his PTSD symptoms do not interfere with his daily activities.  Therefore, the Board finds that a disability rating of 70 percent is not warranted at any point during the period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  While the evidence of record indicates that the Veteran is not currently working, he retired as a result of number disabilities, to include his PTSD.  The evidence of record simply does not show that the Veteran is unable to obtain and maintain employment solely as a result of his PTSD symptoms.  Additionally, there is no evidence that the Veteran has been hospitalized for his PTSD or that he even seeks very regular psychiatric care for his symptoms.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the disability rating assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


